Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 1 of 12 Page ID #:1




1    GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
     38 Discovery, Suite 200
2    Irvine, California 92618
     Telephone: (949) 753-0255
3    Facsimile: (949) 753-0265
     Electronic Service: eservice@g3pmlaw.com
4
     Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
5
     Attorney for Defendant, FORD MOTOR COMPANY
6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   SANTOS CHAVEZ, an                      )Case No:
     individual,                            )Judge:
12                                          )Courtroom
                       Plaintiff,           )
13   vs.                                    )
                                            )
14   FORD MOTOR COMPANY, a                  )DEFENDANT FORD MOTOR COMPANY’S
     Delaware Corporation; and              )NOTICE OF REMOVAL PURSUANT TO
15   DOES 1 through 20,                     )28 U.S.C. §§ 1332, 1441, 1446
     inclusive                              )
16                                          )
                        Defendants.         )
17                                          )
18

19         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20
           PLEASE TAKE NOTICE that Defendant Ford Motor Company
21   (“Ford”), by its counsel GATES, GONTER, GUY, PROUDFOOT &
22   MUENCH, LLP, hereby removes to this court, pursuant to 28
23   U.S.C. §§ 1332, 1441, and 1446, based on diversity of
24   citizenship, the claims pending as Case No. 20STCV25194 of
25   the Superior Court of California, County of Los Angeles.
26   In support of this removal, Ford states as follows:
27   ///
28

                                              1
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 2 of 12 Page ID #:2




1                               I.    THE REMOVED CASE
2          1.    The removed case is a civil action commenced in
3    the Superior Court of California, County of Los Angeles,
4    Plaintiff SANTOS CHAVEZ against FORD, entitled SANTOS
5    CHAVEZ v. FORD MOTOR COMPANY, Case No. 20STCV25194 (the
6    “State Action”). The named Defendant is FORD MOTOR COMPANY
7    (“Ford”).
8          2.    Plaintiff filed the State Action on July 6, 2020,
9    asserting breach of implied and express warranties under
10   California’s Song-Beverly Consumer Warranty Act against
11   FORD. (See Complaint.)
12                         II. PROCEDURAL REQUIREMENTS
13         3.    Generally, a defendant has thirty (30) days from
14   the date of service of a copy of the Complaint to remove a
15   case.      28 U.S.C. § 1446(b). FORD received notice of this
16   matter after it was served with a copy of the Complaint on
17   July 8, 2020. (See CT Corporation service of process
18   transmittal attached to Complaint as Exhibit B to the
19   Declaration of Matthew M. Proudfoot [“Proudfoot Decl.”] at
20   ¶ 12, filed concurrently herewith).
21         4.    Pursuant to Fed. R. Civ. Pro. 6(a), a period of
22   greater than 30 days since July 8, 2020 has not elapsed.
23   Accordingly, this Notice of Removal is therefore timely
24   filed.
25         5.    Pursuant to 28 U.S.C. § 1446(a), copies of all
26   process, pleadings, and orders for the State Action in
27   FORD’s possession are contained in Exhibits A-F filed
28   herewith to the Declaration of Matthew Proudfoot.
                                              2
     ___________________________________________________________________________________
                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                     PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 3 of 12 Page ID #:3




1          6.    Pursuant to 28 U.S.C. § 1446(a), venue is proper
2    in the Central District of California because this district
3    embraces the place in which the State Action has been
4    pending.
5          7.    Pursuant to 28 U.S.C. § 1446(d), a true and
6    correct copy of this Notice of Removal will be filed with
7    the Superior Court of California, County of Los Angeles,
8    promptly after filing of same in this Court.
9          8.    Pursuant to 28 U.S.C. § 1446(d), written notice of
10   filing of this Notice of Removal will be given to all
11   adverse parties promptly after the filing of same in this
12   Court.
13         9.    If any question arises as to the propriety of the
14   removal of this action, FORD requests the opportunity to
15   conduct discovery, brief any disputed issues and to present
16   oral argument in favor of its position that this case is
17   properly removable.
18         10. Nothing in this Notice of Removal shall be
19   interpreted as a waiver or relinquishment of FORD’s right
20   to assert defenses including, without limitation, the
21   defenses of (i) lack of jurisdiction over person, (ii)
22   improper venue and/or forum non conveniens, (iii)
23   insufficiency of process, (iv) insufficiency of service of
24   process, (v) improper joinder of claims and/or parties,
25   (vi) failure to state a claim, (vii) failure to join
26   indispensable party(ies), or (viii) any other procedural or
27   substantive defense available under state or federal law.
28

                                              3
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 4 of 12 Page ID #:4




1                    III. DIVERSITY OF CITIZENSHIP EXISTS
2          11. The basic requirement in diversity cases is that
3    all Plaintiffs be of different citizenship than all
4    defendants.       Any instance of common citizenship prevents
5    federal diversity jurisdiction.               For diversity purposes, a
6    natural person is a "citizen" of the state which he or she
7    is domiciled.        (Kantor v. Wellesley Galleries, Ltd., 704
8    F.2d 1088, 1090 (9th Cir. 1983).)                A natural person's
9    domicile is the place he or she resides with the intention
10   to remain or to which he or she intends to return.                      (Kanter
11   v. Warner-Lambert Co., 265 F.3d. 853, 857 (9th Cir. 2001).)
12   A party's residence is prima facie evidence of domicile,
13   and only if that party disputes domicile is the removing
14   party required to provide proof of domiciliary intent.
15   See, e.g., State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d
16   514, 520 (10th Cir. 1994).             A corporation, on the other
17   hand, is deemed to be a citizen of any State by which it
18   has been incorporated and of the State where it has its
19   principal place of business.              (28 U.S.C. §1332(c)(1).)
20         12. A corporation’s principal place of business refers
21   to the place where its high-level officers "direct,
22   control, and coordinate the corporation's activities."
23   (See Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).)
24   "[T]he citizenship of an LLC for purposes of the diversity
25   jurisdiction is the citizenship of its members."                      (Cosgrove
26   v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998) cited by
27   Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
28

                                              4
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 5 of 12 Page ID #:5




1    899 (9th Cir. 2006) and GMAC Comm'l Credit LLC v. Dillard
2    Dept. Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004)
3          13. A case is removable on diversity grounds if
4    diversity of citizenship can be ascertained from the face
5    of Plaintiff’s Complaint or this fact is disclosed in
6    pleadings, motions or papers "from which it may first be
7    ascertained that the case is one which is or has become
8    removable..."        (28 U.S.C. §1446(b)(3).)
9          14. A party's residence is prima facie evidence of
10   domicile, and only if that party disputes domicile is the
11   removing party required to provide proof of domiciliary
12   intent.     (See, e.g., State Farm Mut. Auto Ins. Co. v. Dyer,
13   19 F.3d 514, 520 (10th Cir. 1994).) “It is assumed … that a
14   person’s current residence is also his domicile.” (13E
15   Charles Alan Wright & Arthur R. Miller, Federal Practice &
16   Procedure §3612 (3d. ed. 2013).
17         15. Plaintiff, Santos Chavez, is a resident of
18   California. (See Exhibits A and E to Proudfoot Decl., at ¶¶
19   5, 10 and 15 establishing that Plaintiff resides in
20   California); Ervin v. Ballard Marine Constr.,
21   Inc. (N.D.Cal. Aug. 11, 2016, No. 16-cv-02931-WHO) 2016
22   U.S.Dist.LEXIS 106507, at *8 [internal citations omitted].
23         16. At the time Plaintiff’s Complaint was filed, and
24   at the time of this Notice of Removal, Defendant Ford Motor
25   Company, is, and was, limited liability company organized
26   under Delaware law with its principal place of business in
27   Michigan.      (See Excerpt from Ford’s Form 10-K filing,
28   Exhibit D to Proudfoot Decl., ¶ 14; see also Fed. R. Evid.
                                              5
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 6 of 12 Page ID #:6




1    201(b)(2) (courts may judicially notice facts that “can be
2    accurately and readily determined from sources whose
3    accuracy cannot reasonably be questioned.”).
4           17. Ford’s high level officers direct, control and
5    coordinate its operations from Dearborn, Michigan.
6    Consequently, for purposes of diversity of citizenship,
7    Ford Motor Company is a citizen of Michigan and Delaware,
8    but not of California (See Proudfoot Decl., ¶¶ 11, 14 and
9    16).
10
            18.   Complete diversity existed as of the time this
11   action was filed, as well as the date of this notice.                        (See
12   Salveson v. Western State Bank Card Assn., 731 F.2d 1423
13   (9th Cir. 1984).)
14          19. In Hertz Corp. v. Friend, 130 S. Ct. 1181 (2010),
15   the United States Supreme Court eliminated any uncertainty
16   as to the meaning of “principal place of business;” the
17   principal place of business is the “nerve center” where the
18   company’s high level officers direct, control and
19   coordinate the company’s activities. See Id. at 1184-1185.
20          20. Being that Plaintiff and Defendant Ford Motor
21   Company are not citizens of the same state, removal based
22   on diversity of citizenship is proper.
23           IV. THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
24          21. The amount in controversy in this action exceeds
25   $75,000, exclusive of interest and costs. (See 28 U.S.C. §
26   1332)
27          22. The removing party’s initial burden is to “file a
28   notice of removal that includes ‘a plausible allegation
                                              6
     ___________________________________________________________________________________
                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                     PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 7 of 12 Page ID #:7




1    that the amount in controversy exceeds the jurisdictional
2    threshold.’”       Ibarra v. Manheim Invs., Inc., 775 F.3d 1193,
3    1195 (9th Cir. 2015) (quoting Dart Cherokee Basin Operating
4    Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)).                     “By
5    design, § 1446(a) tracks the general pleading requirement
6    stated in Rule 8(a)” which requires only that the grounds
7    for removal be stated in a “short and plain statement.”
8    Dart, 135 S. Ct. at 553.
9          23. Generally, a federal district court will first
10   “consider whether it is ‘facially apparent’ from the
11   complaint that the jurisdictional amount is in
12   controversy.”        Abrego v. Dow Chem. Co., 443 F.3d 676, 690
13   (9th Cir. 2006) (internal citation omitted).                    But a
14   defendant may remove a suit to federal court
15   notwithstanding the failure of the plaintiff to plead the
16   required amount.         Absent the facial showing from the
17   complaint, the court may consider facts averred in the
18   removal petition.         Id.    Next, if the defendant’s
19   allegation(s) regarding the amount in controversy is
20   challenged, then “both sides submit proof and the court
21   decides, by a preponderance of the evidence, whether the
22   amount-in-controversy requirement has been satisfied.”
23   Ibarra, 775 F.3d at 1195.            At that time, “it may be
24   appropriate to allow discovery relevant to [the]
25   jurisdictional amount prior to remanding.” Abrego, 443 F.3d
26   at 691 (internal citation omitted).
27         24. Ford disputes that it is liable for any damages
28   whatsoever to Plaintiff.            Nevertheless, FORD can
                                              7
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 8 of 12 Page ID #:8




1    demonstrate that the amount in controversy exceeds $75,000
2    under the “preponderance of the evidence” standard.                       See
3    Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th
4    Cir. 2007).       The standard requires only that the removing
5    party present evidence that “it is more likely than not”
6    that the amount in controversy is satisfied.                    Id.
7          25. In the case at bar, the Plaintiff seeks monetary
8    damages and equitable relief.              This is a products liability
9    case.    Plaintiff alleges breach of express and implied
10   warranties under the Song-Beverly Consumer Warranty Act
11   (Cal. Civ. Code § 1790 et seq.).
12         26. Plaintiff alleges that on June 17, 2017, he
13   purchased a 2016 Ford Super Duty F-250 SRW, and it was
14   delivered with, and later developed defects. (Compl., ¶¶ 4,
15   5 and 10).      Plaintiff alleges that presented the vehicle
16   for repairs and further alleges that said defects
17   substantially impair the use, value and/or safety of the
18   vehicle. (Compl. ¶ 26).
19         27. The purchase price of the Plaintiff’s new 2016
20   Ford Super Duty F-250 SRW was $78,462.64 after taxes and
21   financing. (Proudfoot Decl., ¶¶ 5-7 and Exhibit A).
22         28. Plaintiff alleges he is entitled to relief under
23   the Song-Beverly Act including: replacement or restitution;
24   for incidental and consequential damages; a civil penalty
25   in the amount of two times the amount of actual damages;
26   attorneys’ fees and costs; prejudgment interest; and for
27   such other and further relief as the Court deems just and
28

                                              8
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 9 of 12 Page ID #:9




1    proper under the circumstances. (Compl., at Prayer for
2    Relief, p. 9 at “A-J”).
3          29. Based on the numbers provided in Plaintiff’s Sales
4    Contract, Defendant was able to ascertain the amount in
5    controversy and determine that this matter was removable.
6          30. The amount in controversy calculation includes
7    civil penalties under the Song-Beverly Act.                    Brady v.
8    Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D.
9    Cal. 2002).       The amount in controversy also includes
10   reasonable estimates of attorneys’ fees.                  Id. at 1011;
11   Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th
12   Cir. 2007); Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
13   1156 (9th Cir. 1998).
14         31.    Plaintiffs’ attorneys in Song Beverly cases tried
15   or prepared for trial regularly request more than $65,000.
16   See, e.g., Hall v. FCA US LLC, 2018 U.S. Dist. LEXIS 85048,
17   at *8-9 (E.D. Cal. May 21, 2018) (plaintiffs’ counsel
18   sought $82,110 in fees ); Ruiz v. BMW of N. Am., LLC, 2018
19   U.S. Dist. LEXIS 76855, at *22 (C.D. Cal. May 7, 2018)
20   (plaintiff’s counsel sought $203,966 in fees); Garcia v.
21   FCA US LLC, 2018 U.S. Dist. LEXIS 37594, at *8 n.1 (E.D.
22   Cal. Mar. 7, 2018) (plaintiff’s counsel sought $60,615 in
23   fees); Davtian v. Jaguar Land Rover N. Am. LLC, 2017 U.S.
24   Dist. LEXIS 30600, at *3 (C.D. Cal. Mar. 3, 2017)
25   (plaintiffs’ counsel sought $195,125 in fees); Clayton v.
26   Ford Motor Co., 2017 Cal. App. Unpub. LEXIS 4596, at *1-2
27   (July 5, 2017) (plaintiffs’ attorneys sought $177,840 in
28   fees based on 444.6 hours of work at an hourly rate of
                                              9
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 10 of 12 Page ID #:10




 1   $400, plus a 2.0 multiplier, i.e. $355,680); Goglin v. BMW
 2   of N. Am., LLC, 4 Cal. App. 5th 462, 464 (2016) (trial
 3   court awarded “$185,000 in attorney fees and costs for
 4   successfully settling her claims under the Song-Beverly
 5   Consumer Warranty Act “).
 6         32. Therefore, if Plaintiff was to prevail on his
 7   Song-Beverly claims, he could be awarded damages in excess
 8   of $75,000.00 if awarded actual damages alone (i.e. the
 9   purchase price of the vehicle. However, since he is also
10   requesting civil penalties of up to two times plaintiff’s
11   actual damages amount ($156,925.28), in addition to the
12   actual damages amount of $78,462.64. This brings the total
13   amount to $235,387.92. This does not even include a
14   reasonable estimate of attorneys’ fees.                  (Proudfoot Decl.,
15   ¶ 8).
16         33. Thus, although the amount-in-controversy is
17   satisfied based on the actual damages amount alone, when
18   taking into account civil penalties and reasonable
19   estimates of attorneys’ fees, there is simply no question
20   that the $75,000 threshold of 28 U.S.C. §1332(a) is met.
21                                  V.    CONCLUSION
22         34. Consequently, the State Action may be removed to
23   this Court by FORD in accordance with the provisions of 28
24   U.S.C. § 1441 because: (i) this action is a civil action
25   pending within the jurisdiction of the United States
26   District Court for the Central District of California, (ii)
27   the action is between citizens of different states, and
28

                                              10
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 11 of 12 Page ID #:11




 1   (iii) the amount in controversy exceeds $75,000.00,
 2   exclusive of interest and costs.
 3

 4   Dated:     August 6, 2020           GATES, GONTER, GUY,
                                         PROUDFOOT & MUENCH, LLP
 5

 6                                       By: _____________________________
                                             MATTHEW M. PROUDFOOT
 7                                       Attorneys for Defendant, FORD
                                         MOTOR COMPANY
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              11
     ___________________________________________________________________________________
                 DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
                           Case 2:20-cv-07091-DSF-PD Document 1 Filed 08/06/20 Page 12 of 12 Page ID #:12




                            1                            PROOF OF SERVICE - 1013(a) C.C.P.

                            2   STATE OF CALIFORNIA, COUNTY OF ORANGE

                            3         I am employed in the County of Orange, State of California. I am over the
                                age of 18 and not a party to the within action; my business address is Gates,
                            4   Gonter, Guy, Proudfoot & Muench, LLP, located at 38 Discovery, Suite 200, Irvine,
                                CA 92618.
                            5         On August 6, 2020, I served the foregoing document described as DEFENDANT
                                FORD MOTOR COMPANY’S NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
                            6   on the interested parties in this action as set forth on the attached service list
                                in the following manner:
                            7
                                (XXX)            BY MAIL. I am familiar with this firm's practice of collection
                            8                    and processing correspondence for mailing with the United States
                                                 Postal Service, and that the correspondence shall be deposited
                            9                    with the United States Postal Service on the same day in the
                                                 ordinary course of business pursuant to Code of Civil Procedure
                           10                    §1013a. I am aware that on a motion of party served, service is
                                                 presumed invalid if postal cancellation date or postage meter
                           11                    date is more than one day after date of deposit for mailing
                                                 affidavit.
                           12
                                (   )            BY FACSIMILE. In addition to service by mail as set forth above,
                           13                    a copy of said document(s) was also delivered by facsimile
PROUDFOOT & MUENCH LLP
 38 DISCOVERY, SUITE 200




                                                 transmission to the addressee(s) pursuant to Code of Civil
  GATES, GONTER, GUY,




                           14
    IRVINE, CA 92618




                                                 Procedure §1013(e).
      (949) 753-0255




                           15   (       )        BY PERSONAL SERVICE. I caused a true copy of said document(s) to
                                                 be hand-delivered to the addressee(s) via a California registered
                           16                    process server pursuant to Code of Civil Procedure §1011.
                           17   (       )        BY EXPRESS MAIL. I caused said document(s) to be deposited in a
                                                 box or other facility regularly maintained by the express service
                           18                    carrier providing overnight delivery pursuant to Code of Civil
                                                 Procedure §1013(c).
                           19
                                (xxx)            BY ELECTRONIC MAIL. I caused said document(s) to be served
                           20
                                                 electronically to dbarry@mylemonrights.com;
                           21                    equinn@mylemonrights.com; lpascal@mylemonrights.com;
                                                 cshumake@mylemonrights.com; mhoerman@mylemonrights.com;
                           22                    jtemplin@mylemonrights.com; ahernandez@mylemonrights.com;
                                                 vsalazar@mylemonrights.com pursuant to Civil Procedure §1010.6(a)
                           23
                                      I declare under penalty of perjury under the laws of the State of California
                           24   that the foregoing is true and correct and that this declaration was executed on
                                August 6, 2020, at Irvine, California.
                           25
                                                                    ________________________________
                           26                                       Heidi Dufour
                                ***********************************************************************************
                           27                                       SERVICE LIST
                                ATTORNEY FOR PLAINTIFF
                           28   David N. Barry
                                THE BARRY LAW FIRM
                                11845 W. Olympic Blvd., Suite 1270w
                                Los Angeles CA 90064
                                Tel: 310-684-5859
                                                                         1

                                                                 PROOF OF SERVICE
